Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least two legs are configured to extend and contract in length” of claim 15, “the at least two legs consist of exactly three legs” of claim 16 and “a plug configured to seal the drain” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "20% to 70%" in claim 6 is a relative term which renders the claim indefinite.  The term "20% to 70%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further it is unclear the claimed percentages are percentages of (i.e. 20% to 70% of what).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (US Patent Publication No. 2014/0259360).
Re. claim 1, Ye discloses a portable ottoman (the device of Ye being capable of use as an ottoman) comprising: 
an angled platform (120) having a top surface and a bottom surface (see Figures 1A - 1C), an upper side (the higher side of 120), a lower side (the lower side of 120), a right side and a left side (Figures 1A - 1C); 
at least two legs (190, see Figures 1A-1C), each having one or more feet (the bottom portion of 190), wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface (see paragraph 0034 and Figures 1A-1C);
a handle (rim 180, Figures 1A – 1C; used to engage clip 256; see Figure 1E and paragraph 0041) proximal an upper side of the angled platform; and
a drain (see 168, Figure 2; paragraph 0042) proximal the lower side if the angled platform (drain 168 being close the lower side of platform 120).
Jackson does not explicitly recite a handle proximal an upper side of the angled platform or a lower side of the angled platform or having at least two legs (25 and 26), each having one or more feet (28), wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface (see Figure 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jackson by including the handle as taught by Pearce to provide a means for manipulating and moving the device.
Raphael teaches that it is old and well known in the art of bathing apparatuses to include at least two legs (25 and 26), each having one or more feet (28), wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Jackson by including the legs as taught by Raphael to make the angle and height of the device adjustable so that it may be used by different persons (see Rossman; col. 3, lines 17-21).
Re. claim 2, Ye further discloses a portable ottoman further comprising a cushion (172) positioned on at least a portion of the top surface of the angled platform (see Figure 1A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication No. 2014/0259360).
Re. claim 7, Ye further discloses the device, including the angled platform, the at least two legs, the handle and the drain being formed of molded plastic (see paragraph 0034), however, does not explicitly recite the device being formed as a single piece.
Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ye by further molding the tub as a single piece to reduce manufacturing costs and difficulty associated with manufacturing and assembling the components of the tub separately and since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04(V).

Claims 1-2, 6, 15,17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US Patent No. 5,181,284) in view of Rossman et al. (US Patent No. 6,212,706) and Fleury (GB 2,053,673).
Re. claim 1, Raphael discloses a portable ottoman (the device of Raphael being capable of use as an ottoman) comprising: 
an angled platform (16) having a top surface and a bottom surface (see Figure 2), an upper side (at 38), a lower side (at 40), a right side and a left side (see Figure 1); 

a drain (see col. 1, lines 63-65).
Raphael does not explicitly recite a handle proximal an upper side of the angled platform or a lower side of the angled platform.
Rossman teaches that it is old and well known in the art of bathing apparatuses to provide a drain (42) proximal to the lower surface of an angled platform (see Figure 3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Raphael by locating the drain proximate the lower surface of the angled platform as taught by Rossman to aid in draining water shedding off of the angled platform and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Fleury teaches that it is old and well known in the art of bathing apparatuses to provide a handle (8) proximal an upper side of an angled platform (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Raphael by including the handle as taught by Fleury to provide a means for manipulating the angled platform.
Re. claim 2, Raphael further discloses a cushion (37) positioned on at least a portion of the top surface of the angled platform (see Figure 1).
Re. claim 6 as best can be interpreted by the Examiner, Raphael further discloses the angle of the angled platform being in the range of 20% and 70% (see Figure 2).
Re. claim 15, Raphael further discloses a portable ottoman, wherein at least a portion of the at least two legs are configured to extend and contract in length (see col. 1, lines 59-63 and Figure 5).
Re. claim 17, Raphael further discloses a portable ottoman, wherein the at least two legs consists of exactly four legs (25, 26 and col. 2, lines 38-39).
Re. claim 18, Raphael further discloses a portable ottoman wherein the cushion is made of a foam material (col. 2, ln 54).
Re. claim 20, Raphael does not explicitly recite a plug configured to seal the drain.
Rossman teaches that it is old and well known in the art of bathing apparatuses to provide a plug (34) configured to seal the drain (42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Raphael by including a plug to seal the drain as taught by Rossman to allow the device to hold water for bathing and soaking.

  Claims 1-3, 6, 12-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 3,046,567) in view of Raphael et al. (US Patent No. 5,181,284) and Pearce (US Patent Publication No. 2015/0313415).
Re. claim 1, Jackson discloses a portable ottoman (the device of Jackson being capable of use as an ottoman) comprising: 

a drain (17) proximal the lower side if the angled platform (see Figure1).
Jackson does not explicitly recite a handle proximal an upper side of the angled platform or a lower side of the angled platform or having at least two legs (25 and 26), each having one or more feet (28), wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface (see Figure 1).
Pearce teaches that it is old and well known in the art of bathing apparatuses to provide a handle (the element closest to 53 in Figure 3) proximal an upper side of an angled platform (see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jackson by including the handle as taught by Pearce to provide a means for manipulating and moving the device.
Raphael teaches that it is old and well known in the art of bathing apparatuses to include at least two legs (25 and 26), each having one or more feet (28), wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Jackson by including the legs as taught by 
Re. claims 2 and 18, Jackson does not explicitly recite a portable ottoman comprising a cushion positioned on at least a portion of the top surface of the angled platform wherein the cushion is made of a foam material
Raphael teaches that it is old and well known in the art of bathing apparatuses to include a cushion (37) made of foam (see col. 2, line 54) on at least a portion of the top surface of the angled platform (see Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jackson by including the cushion as taught by Raphael to provide the a non-slip surface for supporting the user (see Raphael col. 2, lines 53-56).
Re. claim 3, Jackson further discloses a portable ottoman, further comprising a left side wall extending upward from the left side of the angled platform and a right side wall extending upward from the right side of the angled platform (the sidewalls defined as elements 10; see Figures 1 and 2).
Re. claim 6 as best can be interpreted by the Examiner, Jackson further discloses the angle of the angled platform being in the range of 20% and 70% (see Figure 2).
Re. claim 12, Jackson further discloses a portable ottoman further comprising a front side wall (11) extending upward from the lower side of the angled platform (see Figure 2).
Re. claim 13, Jackson further discloses a portable ottoman further comprising wherein the drain (17) is positioned at a lowest point proximal to where the front side wall extends upward from the lower side of the angled platform (see Figures 1 and 2).
Re. claim 15, Jackson does not explicitly recite the legs being configured to extend and contract in length.
Raphael teaches that it is old and well known in the art of bathing apparatuses to include at least two legs (25 and 26) wherein the legs are configured to extend and contract in length (see col. 1, lines 59-63 and Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Jackson by including the adjustable legs as taught by Raphael to allow the device to be adjusted to allow different people to work the user and provide better support for the baby (see Raphael; col. 3, lines 17-19).
Re. claim 17, Jackson does not explicitly recite at least two legs consisting of exactly four legs.
Raphael teaches that it is old and well known in the art of bathing apparatuses to include at least two legs (25 and 26) consisting of exactly four legs.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Jackson by including the legs as taught by Raphael to make the angle and height of the device adjustable so that it may be used by different persons (see Rossman; col. 3, lines 17-21).
Re. claim 19, Jackson further discloses a portable ottoman, wherein the drain comprises a hole extending through at least a portion of a bottom surface of the angled platform (see Figures 1 and 2).

  Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Rossman, and Pearce as applied to claim 3 and further in view of Kvalvik et al. (US Patent No. 5,715,546).
Re. claims 4 and 5, Jackson does not explicitly recite a cushion positioned on at least a portion of the left side wall or the right side wall.
Kvalvik teaches that it is old and well known in the art of bathing apparatuses to provide a cushion (18) on at least a portion of a left side wall and a right side wall (S; see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jackson by providing a cushion on at least a portion of a left side wall and a right side wall as taught by Kvalvik to provide protection to the user of the device.

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Naik (US Patent Publication No. 2016/0360937), is analogous because it discloses a portable ottoman comprising an angled platform having a top surface and a bottom surface, an upper side, a lower side, a right side and a left side; at least two legs, each having one or more feet, wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface; and a drain proximal the lower side of the angled platform.
Zenoff (US Patent No. 8,414,079), is analogous because it discloses a portable ottoman comprising an angled platform having a top surface and a bottom surface, an upper side, a lower side, a right side and a left side; at least two legs, each having one or more feet, wherein at least a portion of the one or more feet are configured to engage a bathing surface and the at least two legs further engage the angled platform to secure the angled platform above the bathing surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754